DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connectivity module implemented to… in claims 15 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Raghavan et al. (US 20190140722 A1), hereinafter, Raghavan in view of Pyen et al. (US 20210250070 A1), hereinafter, Pyen.

	Regarding claim 1:
	Raghavan discloses a method, comprising: 
determining that a first antenna of a wireless device associated with a primary wireless beam exhibits a thermal condition (Paragraphs [0062]- [0064], antenna subarray 303a is claimed antenna associated with a primary wireless beam since it provides the highest quality beam and is used for transmitting and receiving. After primary beam has been in use, processor 280 of Fig. 3, determines that sector 301a and connected hardware, i.e. antenna subarrary 303a have a temperature that exceeds a thermal threshold (i.e. determining that a first antenna of a wireless device associated with a primary wireless beam exhibits a thermal condition));
ascertaining that a second antenna of the wireless device associated with a second wireless beam meets a signal condition threshold; and designating the second wireless beam as the primary wireless beam based on the second antenna not exhibiting the thermal condition (Paragraph [0066], [0067]; base station 105 determines sector associated with top-N beams and identifies a sector 301b and its respective beam as a top beam, i.e. inspecting one or more other wireless beams received at the wireless device to identify a second wireless beam that meets a signal condition threshold); Paragraphs [0067]-[0069] 
Raghavan fails to explicitly disclose deactivating at least a portion of the first antenna based on said designating the second wireless beam as the primary wireless beam.
However, Pyen discloses device and method for thermal mitigation comprising deactivating at least a portion of a first antenna based on said designating a second wireless beam as the primary wireless beam (Paragraph [0303], first antenna module is deactivated when there is a switch to a second antenna module for communication, i.e. based on said designating a second wireless beam as the primary wireless beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Raghavan’s method deactivate at least a portion of a first antenna based on said designating a second wireless beam as the primary wireless beam as disclosed by Pyen. It would have been obvious so as perform thermal mitigation by allowing the first antenna to cool off (Paragraph [0303]).

Regarding claim 15:


Regarding claims 2 and 16:
Raghavan and Pyen disclose all limitations of claims 1 and 15 above.
Raghavan also discloses a method and device, wherein the thermal condition is based on one or more of the first antenna exceeding a threshold temperature, the first antenna being in a default thermal mitigation mode of the wireless device, or a temperature state of a different component of the wireless device associated with the first antenna (Paragraphs [0063]-[0065]).

Regarding claim 3:
Raghavan and Pyen disclose all limitations of claim 1.
Raghavan also discloses a method, wherein the signal condition threshold is based on one or more of a threshold signal strength or a threshold signal quality (Paragraphs [0059]-[0063]).

Regarding claim 5:
Raghavan discloses the method, wherein the first antenna comprises an antenna array made up of multiple different individual antenna elements within the wireless device (Fig. 3, antenna subarray 302a is made on individual antenna elements, paragraph [0052]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Pyen as applied to claim 1 above, and further in view of Raghavan et al. (US 20210013960 A1), hereinafter, Raghavan-2.

Regarding claim 7:
Raghavan and Pyen disclose all limitations of claim 1 above, but fail to explicitly disclose the method, wherein the first antenna comprises a patch antenna made up of multiple different antenna patches within the wireless device.
However, Raghavan-2 discloses the method, wherein a first antenna comprises a patch antenna made up of multiple different antenna patches within the wireless device (Paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Raghavan’s method as modified by Pyen to include a first antenna comprising a patch antenna made up of multiple different antenna patches within the wireless device as disclosed by Raghavan-2. It would have been obvious so as get the inherent polarization diversity of patch antennas.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
5.	Claims 1, 2, 3, 7, 8, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1, 1, 10 and 20 respectively of U.S. Patent No. US 10992368 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of instant application are merely a broad version of said claims of said patent. The step of deactivating in instant claim 1 is a result of reduced patch mode of patented claim 1 and thus anticipated by the patented claim 1.

Allowable Subject Matter
6.	Claims 4, 6, 10-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637